Case 1:20-cr-00026-JPJ-PMS Document 108 Filed 01/25/21 Page 1 of 2 Pageid#: 312




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ABINGDON DIVISION

  UNITED STATES OF AMERICA                        )
                                                  )
                                                  )      Case No. 1:20CR00026
                                                  )
  v.                                              )             ORDER
                                                  )
  JAMES BROWN,                                    )      By: James P. Jones
                                                  )      United States District Judge
                    Defendant.                    )


       The defendant has filed a Motion to Dismiss Count Four, contending that 18

 U.S.C. § 922(g)(3) is facially unconstitutional. Trial is scheduled on Count Four

 beginning June 7, 2021.

       As noted by the defendant, the same issue is raised in an appeal currently in

 the Fourth Circuit, United States v. Hasson, No. 20-4126, tentatively calendared for

 oral argument during the March 2021 session.1 Under these circumstances, I will

 hold in abeyance further briefing and consideration of the defendant’s motion

 pending decision or further developments in the Hasson appeal. In any event, the

 parties should be prepared to proceed to trial as scheduled.

       It is so ORDERED.



       1
            Appellant Hasson was a former Coast Guard officer and white nationalist who
 plotted to murder various politicians and media figures. He conditionally pleaded guilty
 in the District of Maryland, preserving the present issue, among others, for appeal.
Case 1:20-cr-00026-JPJ-PMS Document 108 Filed 01/25/21 Page 2 of 2 Pageid#: 313




                                            ENTER: January 25, 2021

                                            /s/ JAMES P. JONES
                                            United States District Judge




                                      -2-
